Citation Nr: 1520757	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-14 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of a right knee disability, to include as due to the Veteran's service-connected residuals of a right foot fifth metatarsal fracture.

2.  Whether new and material evidence has been presented to reopen a claim of a left knee disability, to include as due to the Veteran's service-connected residuals of a right foot fifth metatarsal fracture.

3.  Whether new and material evidence has been presented to reopen a claim of a lumbar spine disability, to include as due to the Veteran's service-connected residuals of a right foot fifth metatarsal fracture.

4.  Entitlement to service connection for diabetes mellitus, to include as secondary to exposure to hazardous substances at Camp Lejeune.

5.  Entitlement to service connection for a right big toe disability, to include as due to the Veteran's service-connected residuals of a right foot fifth metatarsal fracture.

6.  Entitlement to service connection for a left big toe disability, to include as due to the Veteran's service-connected residuals of a right foot fifth metatarsal fracture.

7.  Entitlement to service connection for right foot arthritis, to include as due to the Veteran's service-connected residuals of a right foot fifth metatarsal fracture and to include as due to exposure to hazardous substances at Camp Lejeune.

8.  Entitlement to service connection for a psychiatric disability, to include as due to exposure to hazardous substances at Camp Lejeune.
 
9.  Entitlement to service connection for a neurological disability, to include as due to exposure to hazardous substances at Camp Lejeune.

10.  Entitlement to service connection for hearing loss.

11.  Entitlement to service connection for tinnitus.

12.  Entitlement to a compensable disability rating for residuals of a right foot fifth metatarsal fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel
INTRODUCTION

The Veteran served on active duty from June 1972 to May 1976.  He served in the Army National Guard from September 1979 to August 1988.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The May 2011 rating decision denied service connection for depression.  A claim of service connection for a psychiatric disorder may encompass all diagnosed psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Thus, the Board has characterized the service connection claim on appeal as entitlement to service connection for a psychiatric disorder.

In May 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  He submitted additional evidence and the Veteran's representative waived initial RO review of additional evidence.  See 38 C.F.R. § 20.1304(c) (2014). 

The issues of entitlement to service connection for a left foot disability and entitlement to service connection cataracts have been raised by the record in an April 2009 statement and during the Veteran's May 2014 Board hearing, but have not been adjudicated by the agency of original jurisdiction.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for spine, knee, hearing loss, psychiatric, neurological disabilities, and hearing loss and tinnitus, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  In a May 1989 rating decision, the RO denied service connection for a right and left knee disability on the basis that the Veteran did not demonstrate a chronic disability in service; the Veteran did not appeal that decision or submit material evidence within the year following May 1989 notification of that decision.
 
2.  Evidence associated with the claims file since the May 1989 denial relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims of service connection for a right and left knee disabilities.

3.  In a February 1991 decision, the Board denied service connection for a lumbar spine disability on the basis that a lumbar spine disability was not related to the Veteran's active duty service.
 
4.  Evidence associated with the claims file since the February 1991 denial relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for a lumbar spine disability.

5.  Diabetes mellitus, type II is not related to the Veteran's service.

6.  A right big toe disability is not related to the Veteran's service, or to a service-connected disability.

7.  A left big toe disability is not related to the Veteran's service, or to a service-connected disability.

8.  Right foot arthritis is not related to the Veteran's service, or to a service-connected disability.

9.  The Veteran's right fifth metatarsal disability is manifested by pain without any clinical findings of a disability.
CONCLUSIONS OF LAW

1.  The May 1989 RO decision, which denied the Veteran's claims of service connection for a right and left knee disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).
 
2.  New and material evidence has been received to reopen the claim of service connection for a right knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  New and material evidence has been received to reopen the claim of service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  The February 1991 Board decision, which denied the Veteran's claim of service connection for a lumbar spine disability, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2014).
 
5.  New and material evidence has been received to reopen the claim of service connection for a lumbar spine disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

6.  The criteria for service connection for diabetes mellitus, type II are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

7.  The criteria for service connection for a right toe disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

8.  The criteria for service connection for a left toe disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

9.  The criteria for service connection for right foot arthritis are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

10.  The criteria for a compensable rating for residuals of a right foot fifth metatarsal fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

Standard September 2010 and March 2011 letters satisfied the duty to notify provisions for the claims decided herein.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's available service treatment and pertinent personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  

In the context of the Veteran's claims of service connection for diabetes mellitus, type II, toe, and foot disabilities, the Veteran was provided VA medical examinations in December 2010, March 2011, February 2013 and March 2013.  Those examinations, along with the expert medical opinions, are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history, the medical evidence and medical literature.  The reports describe the disabilities in sufficient detail so that the Board's evaluations are fully informed, and they contain reasoned explanations. Thus, VA's duty to assist has been met for these claims.

II. New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  An appealed RO decision is subsumed by a Board decision.  See 38 C.F.R. § 20.1104 (2014).  Board decisions are final when date stamped and mailed.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2014).  

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

VA is required to review for its newness and materiality only the evidence submitted by the claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for right and left knee disabilities was denied in a May 1989 RO rating decision.  Service connection for a lumbar spine disability was denied in a February 1991 Board decision.  

At the time of the prior rating decision for right and left knee disabilities, the record included service treatment records, statements from the Veteran, and post-service medical records.  The evidence was reviewed and service connection for right and left knee disabilities was denied based on the RO's determination that treatment of the knees was based on an acute and transitory condition, as opposed to a chronic disability.  

At the time of the February 1991 Board decision, the evidence of record consisted of the Veteran's service treatment records, VA and private medical records from June 1976 to 1989 and VA examination reports dated in September 1976, January 1979, July 1983 and January 1989.  Service connection for the Veteran's lumbar spine disability was denied by the Board based on the fact that a back disability was not shown to be related to the Veteran's active duty service.

The Veteran did not appeal the May 1989 RO decision or submit material evidence within the year following notification of that decision.  See 38 C.F.R. § 3.156(b).  Thus, the decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

The February 1991 Board decision is also final based on the evidence then of record.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2014).

Evidence associated with the claims file since the RO's May 1989 and the Board's February 1991 decisions include additional VA treatment records and private treatment records to include an August 2010 letter from Dr. M.S. which addresses the issue of a relationship between the Veteran's service-connected right fifth metatarsal fracture and his knee and back disabilities.  Also added to the record is a March 2011 VA examination report which also discusses whether the Veteran's lumbar spine and knee disabilities were related to his service-connected right fifth metatarsal disability, and additional statements and testimony from the Veteran.  

When considered with previous evidence of record, the Board finds the evidence added to the record since the May 1989 and February 1991 decisions raise a reasonable possibility of substantiating the claims for service connection for knee disabilities and a spine disability.  Specifically, the new evidence speaks to the issue of a nexus between the Veteran's knee and spine disabilities and service and discusses the chronicity of those disabilities.  As such, the evidence is new and material and the claims are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened issues of entitlement to service connection for right and left knee disabilities and a lumbar spine disability are addressed in the remand section.

III. Service Connection

Laws and Regulations

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

"Active service" includes any period of active duty for training ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(22), (24); 38 C.F.R. §3.6(a).  

Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Some chronic diseases, including diabetes mellitus, type II, and arthritis, are presumed by law and regulation to have been incurred in service even though there is no evidence of such disease during the period of service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period, and if following a period of service of 90 days or more of continuous active service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1335-36 (Fed. Cir. 2013).  Diabetes mellitus, type II and arthritis are amongst those enumerated diseases.

The Veteran contends, in part, that his diabetes mellitus is due to exposure to chemicals while in Camp Lejeune to include DDT.  The Veteran is shown to have served in Camp Lejeune between 1973 and 1976.  

While the evidence of record demonstrates no complaints of or treatment for chemical exposure, nor is any chemical exposure shown, VA has acknowledged that there was contamination of the ground water at Camp Lejeune from 1957-1987.  Specifically, that two on-base water-supply systems were contaminated with the volatile organic compounds (VOCs) trichloroethylene (TCE), and perchloroethylene (PCE).  These water systems served housing, administrative, and recreational facilities, as well as the base hospital.  Some diseases have been identified as having limited evidence of association with exposure to that contaminated water, as demonstrated by the June 2009 report, "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects" by the National Academy of Sciences National Research Council.  See, e.g., VA Training Letter 11-03 (revised Nov. 29, 2011).

Neither diabetes nor arthritis is a condition which the most currently available scientific evidence has linked to contaminated water at Camp Lejeune.  

In making all determinations, the Board must fully consider the lay assertions of record.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Diabetes Mellitus, Type II

Service treatment records do not indicate, and the Veteran does not suggest that he had diabetes during his active duty service.  Instead, the Veteran contends that his exposure to chemicals in Camp Lejeune is related to his diabetes mellitus, type II.  

Service treatment records do not demonstrate any exposure to hazardous chemicals in service or symptoms related to such exposure; however, as noted above, exposure to certain hazardous agents is presumed secondary to the Veteran's service in Camp Lejeune.

An August 2003 VA medical center treatment record demonstrates that the Veteran reported weight loss and blurring vision, laboratory testing revealed type II diabetes.  This was the earliest clinical diagnosis of the Veteran's diabetes, which was nearly 30 years after service.

The Veteran was afforded a VA examination in March 2011 in order to determine the etiology his diabetes.  The Veteran was interviewed, a physical examination was conducted, and the medical evidence of record was reviewed.  The examiner additionally conducted a review of medical literature as pursuant to a relationship between diabetes mellitus and exposure to contaminated water from Camp Lejeune.

Following the Veteran's examination and review of those records, the VA examiner concluded that the Veteran's diabetes was less likely than not caused by or the result of exposure to water contaminated with trichloroethylene, tetrachloroethylene or perchlorethelyene benxene and or vinyl chloride while stationed in Camp Lejeune.  The examiner noted that the National Academy of Sciences determined that there was no evidence demonstrating a link between diabetes and those chemicals and stated that she could find no medical evidence demonstrating a link between exposure and diabetes mellitus.

During his May 2014 Board hearing, the Veteran explained that the first hint of diabetes was shown while he was in the National Guard and his triglyceride levels were found to be very high.  He stated that around 2002 or 2003 he had extreme difficulty with weight loss, dry mouth, and urinating and he was formally diagnosed with diabetes.  The Veteran further noted that he had no family history of diabetes.  

The Board is cognizant of the Veteran's lay assertions that his chemical exposure led to his diabetes.  However, the Veteran is not competent make such a determination because this is a complex medical determination and the Veteran lacks the requisite medical expertise to ascertain the cause of this disability.  While the Board accepts that the Veteran is competent to report symptoms which were possibly due to diabetes or the date of his diagnosis as told or shown to him, he is not competent to interpret these findings as consistent with a diagnosis for diabetes, nor may he provide a probative opinion as to the cause of this disease, again as this is a complex medical question.  See Layno, 6 Vet. App. at 469-71; Jandreau, 492 F.3d at 1372. 

No medical professional has attributed diabetes mellitus, type II to service; service treatment records do not demonstrate onset of diabetes mellitus, type II during the Veteran's active duty or within a year of discharge; and the Veteran is not competent to render an opinion as to the etiology of diabetes type II.  Instead, the only competent medical evidence which discusses whether there is a relationship between the Veteran's exposure to contaminated water and diabetes mellitus, type II, is the opinion of the March 2011 VA examiner who categorically opines against any such relationship.  

In consideration of this evidence, the Board finds that the Veteran's diabetes mellitus, type II is not related to service.  As the preponderance of the evidence is against the claim of service connection for diabetes mellitus, type II; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Right and Left Great Toe Disability, Right Foot Arthritis and Residuals of a Right Fifth Metatarsal Fracture - Factual Background

Initially, because the facts pertaining to the Veteran's toe and foot claims are often repetitive if not identical, in order to avoid repetition, a common factual background is provided below.  The Board's analyses for service connection for bilateral toe disabilities, right foot arthritis, and for an increased rating for residuals of a right foot fifth metatarsal fracture will be considered separately following the recitation of the relevant facts and, for the increased rating claim, after the presentation of the applicable laws and regulations.

A July 1972 service treatment note reported that the Veteran had a sore right ankle without history of trauma and some swelling.  A later July 1972 treatment note reported a stress fracture to the second metatarsal; the Veteran was given crutches.  An April 1976 report of medical examination demonstrated normal feet.

After service, in a June 1976 VA treatment note, the Veteran reported pain in the right foot, he noted that he broke his fifth metatarsal earlier that year.  A September 1976 VA examination demonstrated that the Veteran injured his right fifth metatarsal fracture over the lateral aspect of his right foot which was kept in a plaster cast for a total of nine weeks.  The Veteran reported that he had pain since that time over the lateral aspect of his foot occasionally.  On physical examination there was no right foot swelling or deformity.  Inversion of the foot was painful.  X-rays demonstrated a healed fracture of the base of the right fifth metatarsal.  It was noted that the Veteran's pain was believed to be soft tissue connected.

An August 1977 treatment note included the Veteran's complaints of right foot pain.  A January 1979 orthopedic examination noted the Veteran's complaints of pain on the right side over the base of the fifth metatarsal.  X-rays of the right foot demonstrated slightly increased prominence of the base of the fifth metatarsal of the right foot with no evidence of any degenerative disease of the foot.  In a September 1979 report of medical history, the Veteran reported no bone joint or other deformity and stated that he no foot trouble.

A July 1983 VA orthopedic examination noted that the Veteran fractured his fifth metatarsal in November 1975 and that since the end of a tour of duty in July 1976 he had continued pain and discomfort along the lateral border of the right foot.  Following physical examination and x-rays it was noted that there was no arthritis in any joints of the foot.  The physician provided an impression of chronic tendonitis of the peroneous brevis tendon at its insertion to the base of the fifth metatarsal on the right foot.  The Veteran reported no foot trouble in a November 1983 report of medical history.  A November 1983 report of medical examination demonstrated normal feet.  

The Veteran was afforded a VA examination in December 2010.  The claims file was reviewed.  The Veteran reported that he sustained a fifth metatarsal fracture in 1975 and that he was placed in a lower extremity cast for at least six weeks.  He stated that he was placed on light duty with crutches for the duration of that time.  He explained that he believed that all of his conditions were a result of him favoring his right foot because of the right toe metatarsal fracture.  The Veteran mentioned that he believed he refractured his fifth metatarsal after his active service and was treated operatively for this, but the examiner had no record of that, the Veteran also noted bilateral quadriceps rupture.  Surgery on the bilateral big toes with an interphalangeal (IP) joint fusion was also noted.  It was noted that his right IP joint went on to a nonunion.  The Veteran complained of pain in the left big toe and right big toe as well as swelling.  

Physical examination revealed no evidence of right foot painful motion, swelling, tenderness, instability, or weakness.  The examiner described evidence of abnormal weight bearing in the form of callosites.  There was no skin or vascular foot abnormality, no pes cavas, malunion or nonunion of the tarsal or metatarsal bones or flatfoot.  The Veteran's gait was normal.  Range of motion of the toes was normal.  X-rays of the foot demonstrated an IP joint fusion on the left and right without complete fusion and some mild first metacarpophalangeal joint degenerative changes.  The examiner found no right fifth metatarsal abnormality.

The examiner referred the Veteran's case for an additional VA opinion.  Thereafter, another VA examiner reported in December 2010 that x-rays of the fifth metatarsal demonstrated essentially very minimal changes at the base of the fifth metatarsal with no obvious sign of previous trauma.  The examiner stated that with respect to the Veteran's left toe, it was noted that the IP joint fusion had healed without issues and some mild arthritic changes.  The examiner stated that there was no medical evidence which would support a prior right fifth metatarsal fracture causing or aggravating a right or left first toe and causing degenerative joint disease of the IP joint and thus that it was less likely than not caused by or a result of that fracture.  The examiner stated that it was obvious that the Veteran had some irritation in the right big toe but that there was no good literature to support a claim that a fifth metatarsal fracture caused or aggravated the IP joint of the same foot.

In an August 2010 statement, the Veteran's private physician, Dr. M.S., noted that the Veteran fractured his fifth metatarsal in service and that he was scheduled for surgery which was never done.  Dr. M.S. stated that "medically it is very likely that he has chronic pain in the right foot from his fifth metatarsal fracture suffered in 1975.  I cannot really say one way or the other whether his subsequent injuries would be related [to that fracture] or not."  

In a March 2011 VA examination, the VA examiner stated that following a review of the claims file, examination of the Veteran, and a review of medical literature to include medical resources regarding the etiology and pathogenesis of arthritis and its relationship to with trichloroethylene, tetrachloroethylene or perchlorethelyene benzene and or vinyl chloride, she could find no medical evidence, research or evidence based medical literature to support a finding that arthritis is related to those chemicals.  The examiner stated that it was less likely than not that arthritis was caused by or a result of exposure to contaminated water from Camp Lejeune.   She cited multiple medical reports and stated that while these chemicals were universally considered carcinogenic to humans there was no objective medical data supporting that these chemicals causes or resulted in the development of arthritis.

In an April 2011 private treatment note from physician R.S., it was noted that the Veteran complained of right ankle and right great toe pain.  It was noted that the Veteran experienced an acute onset of pain following a pop or snap in the right lateral midfoot in March 2011, an MRI was obtained and revealed a peroneous longus tendon ruptures.  The Veteran was treated with a boot for two weeks.  The Veteran additionally noted that three years prior he underwent a bilateral hallux interphalgeal joint arthrodesis and a fusion on the left side with a nonunion on the right.  The Veteran stated that his toe ached occasionally but that it was manageable.  Examination of the right foot and ankle revealed swelling, there was tenderness a the hallux IP joint which was without motion and well aligned.  An assessment of acute peroneus longus tendon rupture with history of peroneal tendon tenosynovitis and status post hallux interpahngeal joint arthrodesis on the right foot with symptomatic nonunion were provided.

In an April 2011 letter, Dr. M.T. stated that the Veteran was under his care for a problem related to his right lateral midfoot.  It was noted that the Veteran had a long standing history of distal peroneal tenosynovitis affecting the peroneus longus tendon, and that the Veteran had a complete thickness rupture three weeks prior.  Dr. M.T. stated that the Veteran had longstanding tendon problems dating back to at least fifteen or twenty years.

A November 2011 VA medical center treatment note reported that the Veteran reported to physical therapy due to a peroneus longus rupture in April 2011.  He reported that he was walking up the stairs when he felt a pop and immediate pain.  A November 2012 VA medical center treatment note reported that the Veteran had chronic right foot pain which had worsened since a fall on Labor Day.  The Veteran stated that his foot gave out causing him to fall.  A history of injury and tendon rupture was noted.  Examination revealed bilateral lower extremity edema worse in the right foot.  

The Veteran was afforded another VA examination in February 2013.  During his examination, the Veteran reported that he fell in a hole and fractured his fifth metatarsal in service which healed.  The Veteran reported that he ruptured a tendon in his foot in 2010 and was told that this would heal by itself.  He stated that he had been using an ankle brace, the examiner noted that the Veteran had a peroneous longus tendon tear by MRI which was not associated with the 5th metatarsal.  It was noted that July 2011 x-rays revealed a well-healed fifth metatarsal of the right foot.  

Following an examination of the Veteran, and a review of the claims file, the VA examiner concluded that in his opinion, the Veteran had no residuals of a fracture of the fifth metatarsal on the right foot.  It was noted that the Veteran did have nonservice-related foot disabilities.  The examiner further stated that the Veteran had a brace due to his peroneus tendon longus tear and that diffuse tenderness in the right foot and edema was due to the brace which restricted venous flow from the foot.

During his May 2014 Board hearing, the Veteran reported that he used a cane to get around and that he walked with a limp.  The Veteran argued that his right fifth metatarsal fracture caused him to favor his right foot which resulted in his big toe and foot disabilities.


Right and Left Great Toe-Analysis

The Veteran contends that his right and left foot great toe disabilities are secondary to his in-service fracture of the fifth metatarsal bone on the right foot.  In making a determination as to whether the Veteran's right and left great toe disabilities are related to service, the Board must weigh the evidence in favor and against that claim.  

Initially, as pertaining to the Veteran's own contentions that his service-connected right fifth metatarsal disability is related to his big toe complaints, as a layperson the Veteran is not competent to address complex medical questions such as determining the etiology of his big toe symptoms.  This is especially so when the Veteran is shown to have multiple foot disabilities, some of which are not service connected, the Veteran is not shown to have the expertise to distinguish the cause of one foot symptoms from another as this is a complex medical question.  His statements, therefore, do not constitute competent medical evidence.  See Jandreau, 492 F. 3d at 1376-77, n.4.

The medical evidence in favor of the Veteran's claim consists of the April 2010 findings of Dr. M.S. stated that "medically it is very likely that he has chronic pain in the right foot from his fifth metatarsal fracture suffered in 1975.  I cannot really say one way or the other whether his subsequent injuries would be related [to that fracture] or not."  

Weighing against the Veteran's claim are the findings of the December 2010 VA examiner who found that there was no medical literature or evidence which would support a prior right fifth metatarsal fracture causing or aggravating degenerative joint disease of the IP joint and thus that it was less likely than not caused by or a result of that fracture.  Moreover, the February 2013 VA examiner found that there were no residuals whatsoever of a right fifth metatarsal fracture, noting instead that while the Veteran did have symptoms from nonservice-connected disabilities, specifically a tendon tear, and residuals of walking with a brace due to that tear, but that his disabilities simply had no relationship to service.  

The Board may favor one medical opinion over another, provided it offers an adequate basis for doing so.  See e.g., Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (it is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion).

Here, the findings of the VA examiners outweigh the finding of Dr. M.S. who concludes that he cannot determine whether any relationship between the Veteran's right fifth metatarsal fracture and other foot disabilities exists.  This opinion is not persuasive given the admitted level of uncertainty involved.  In contrast, the findings of the VA examiners that no such relationship exists are supported by a review of the claims file, examination of the Veteran and a review of pertinent medical literature.  Thus the evidence against the Veteran's claim outweighs any evidence in favor of finding a relationship between the Veteran's service-connected right fifth metatarsal disability and his big toe disabilities.

As such, the preponderance of the evidence is against the claims of service connection for a right or left big toe disability, there is no doubt to be resolved, and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Right Foot Arthritis-Analysis

The evidence does not demonstrate right foot arthritis during service or within a year of service and the Veteran does not contend that his arthritis is directly related to his service.  Instead, the Veteran contends that his right foot arthritis is related either to his service-connected right fifth metatarsal fracture or to exposure to chemicals in Camp Lejeune.  As above, the Veteran's service treatment records are silent as to any chemical exposure; however exposure to trichloroethylene, tetrachloroethylene or perchlorethelyene benzene and or vinyl chloride secondary to contamination in Camp Lejeune is presumed.

Also as above, the Veteran is not competent to determine a relationship between his right foot arthritis and any in-service chemical/hazard exposure or as secondary to service-connected right toe disability as these are complex medical questions.  See Jandreau, 492 F.3d at 1376-77, n.4.

Furthermore, Dr. M.S.'s statement noting that he could not determine whether the Veteran's foot injuries were related to his right fifth metatarsal disability does not sufficiently support the Veteran's claim as discussed previously.

Instead, the preponderance of the evidence fails to show any relationship between right foot arthritis and a service-connected disability.  Specifically, the December 2010 VA examiner found that there was no medical evidence to support a finding that arthritic changes in the toes were related to the Veteran's metatarsal fracture.  Additionally, the March 2011 VA examiner found no relationship of exposure to contaminated water and arthritis in medical literature and found after examining the Veteran that it was less likely than not that arthritis was related by such exposure and the February 2013 VA examiner found no residuals of a metatarsal fracture whatsoever.

As the Veteran is not competent to demonstrate that his right foot arthritis is due to service or a service-connected disability and the medical evidence preponderates against such a finding, the benefit-of-the-doubt doctrine is not applicable, and service connection for right foot arthritis is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

IV. Increased Ratings

Laws and Regulations

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59. 

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Service connection for a fifth metatarsal disability of the right foot was granted in a December 1976 rating decision.  The Veteran was assigned a noncompensable rating under Diagnostic Code 5284.  In August 2010, the Veteran submitted a statement in support of a claim for an increased rating.  A May 2011 rating decision continued the noncompensable rating.  The Veteran contends that his symptoms warrant a higher disability rating.

Under Diagnostic Code 5284, for "other foot injuries," a foot injury is rated 10 percent for moderate disability; 20 percent rating for moderately severe disability, and 30 percent rating for severe disability.  A note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for limitation of motion with satisfactory evidence of painful motion; and 20 percent with occasional incapacitating exacerbations.

Schedular Analysis

In consideration of the evidence, the Board concludes that a compensable disability rating is not warranted for service-connected right fifth metatarsal.  Here, the Veteran's fight foot fifth metatarsal fracture is shown to have completely healed, as demonstrated by multiple VA examinations no such disability is shown.  Thus, the Board finds that the Veteran's right fifth metatarsal condition is not manifested by any clinical findings of a disability.

The Board is cognizant of the Veteran's contentions that he experiences foot pain and Dr. M.S. is shown to state in August 2010 that it is very likely that the Veteran has chronic pain in the right foot from his fifth metatarsal fracture.  

Significantly, however, the Veteran is not shown to have the medical expertise to determine whether that pain is due to an in-service injury or one of the multiple foot disabilities found to be wholly unrelated to service and Dr. M.S. states no rationale whatsoever for his finding that the Veteran's pain is related to his in-service fracture.  In contrast, the Veteran's December 2010 and February 2013 VA examiner have found that the Veteran's fracture has completely healed.  The Veteran's range of motion of the toe is found to be normal and the VA examiners have stated that the Veteran's foot and toe symptoms, to include pain, are wholly and entirely separate from the Veteran's in-service injury or residuals, finding no disability whatsoever.  

Thus, the preponderance of the evidence is against the claim; there is no doubt to be resolved; and a compensable rating for a right foot fifth metatarsal disability is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Extraschedular Consideration

The Veteran's service-connected right fifth metatarsal fracture is shown to be completely healed by the medical evidence of record.  Thus, there is no impairment to consider for an extraschedular rating.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected disabilities is adequate, and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2014).


ORDER

As new and material evidence has been presented, the claim of service connection for a right knee disability has been reopened and, to this extent only, the appeal is granted.

As new and material evidence has been presented, the claim of service connection for a left knee disability has been reopened and, to this extent only, the appeal is granted.

As new and material evidence has been presented, the claim of service connection for a lumbar spine disability has been reopened and, to this extent only, the appeal is granted.

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for a right big toe disability is denied.

Entitlement to service connection for a left big toe disability is denied.

Entitlement to service connection for right foot arthritis is denied.

Entitlement to a compensable disability rating for residuals of a right fifth metatarsal fracture is denied.


REMAND

The Veteran was afforded VA examinations for the knees, spine, depression, hearing loss and tinnitus, and an examination for a neurological disability was also scheduled.  As these examinations are not found to be wholly adequate, the Board finds it necessary to remand the claims for new VA examinations.  

In March 2011, a VA examiner of the knees and spine provided an opinion as to the likelihood that the Veteran's knee and spine disabilities were related to his service-connected fifth right metatarsal disability.  However, the examiner failed to address whether these disabilities were related to service, and service treatment records include complaints of back and knee pain.

Furthermore, while a VA examiner opined that the Veteran's depression was not due to exposure to chemicals in the drinking water in Camp Lejeune, the examiner failed to provide any rationale whatsoever for the finding.  

Additionally, a March 2013 VA examiner noted that the Veteran had claimed service connection for a neurological disability, but that no examination was conducted as the Veteran was unable to identify any specific neurological condition claimed for service connection.  While the Veteran may have been unable to describe the neurological condition at the time of examination, the record demonstrates multiple findings of carpel tunnel syndrome.  The Veteran should be contacted to provide more specific contentions regarding a neurological condition and then a VA examination should be conducted.  

Finally, in December 2010, the Veteran was afforded a VA audiology examination in order to determine the etiology of his hearing loss and tinnitus.  The VA examiner is shown to have examined the Veteran's claims file, however he did not comment as to whether a threshold shift between September 1979 and November 1983 demonstrated an earlier onset of hearing loss or might demonstrate an onset of tinnitus secondary to his hearing loss.  

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place. Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, new VA examinations which address all available avenues of service connection and which provide a complete and thorough rationale for all opinions offered are necessary.

Additionally, as related to the Veteran's claim of service connection for a psychiatric disability, in a May 2011 VA treatment record, the Veteran reported that he traced the onset of his symptoms to an on the job injury to his knees while working in the Post Office.  

This suggests that the Veteran incurred a post-service injury to the knees; however the claims file does not include any information pertaining to such an injury.  As this would better inform the Board regarding the Veteran's knee and psychiatric claims, authorization to obtain any treatment records pertaining to this injury should be obtained along with records from the Post Office.

Accordingly, these issues are REMANDED for the following actions:

1.  Contact the Veteran in order to clarify the disability he seeks to obtain service connection for as related to a neurological disability.

2.  Obtain complete VA Medical Center records and contact the Veteran and request his written authorization and consent to obtain records from all identified private physicians who have treated him for knee, spine, neurological, hearing and tinnitus disabilities or depression.  

3.  Request and obtain any and all treatment records related to a work injury to the knees, including records from the Post Office.

4.  Thereafter, schedule the Veteran for VA orthopedic, examination by the appropriate medical professional.  The orthopedic examiner is to provide an opinion as to:

a)  whether it is at least as likely as not (a 50 percent or greater probability) that any spine disability had its onset during, or is related to, service OR is caused by or aggravated by the Veteran's service-connected residuals of a right fifth metatarsal fracture.

b)  whether it is at least as likely as not (a 50 percent or greater probability) that any right or left knee disability had its onset during, or is related to, service OR is caused by or aggravated by to the Veteran's service-connected residuals of a right fifth metatarsal fracture.

5.  Schedule the Veteran for VA psychiatric examination by the appropriate medical professional.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a psychiatric disability was due to exposure to chemicals in the water of Camp Lejeune.

6.  Schedule the Veteran for VA neurology examination by the appropriate medical professional.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a neurological disability was due to exposure to chemicals in the water of Camp Lejeune.

7.  Schedule the Veteran for a VA audiology examination.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that hearing loss and/or tinnitus had its onset during, or is the result of noise exposure or other injury or disease, in service.  

The examiner is asked to discuss the difference in hearing thresholds between the Veteran's September 1979 and November 1983 audiology findings.

8.  Each examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  

If any examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to a particular question.

9.  Finally, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


